 Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 1 of 11 PageID: 1



 HANG AND ASSOCIATES, PLLC
 Xiaoxi LIU
 136-20 38th Ave. Suite 10G
 Flushing, NY 11355
 Tel: (718) 353-8588
 Fax: (718) 353-6288
 Attorneys for the Plaintiff and proposed FLSA Collective

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 ----------------------------------------------------------------X
 Jing Wang, on behalf of herself
 and others similarly situated                                       Case No.
                                              Plaintiff,
                                    v.                               COLLECTIVE ACTION
 Healthy & Beauty Way Group Inc                                      COMPLAINT
 d/b/a Healthy & Beauty Way, and
 Xiaoyi Hong,
                                              Defendants,
 ----------------------------------------------------------------X


        Plaintiff Jing Wang (hereinafter “Plaintiff”) on behalf of herself and all others similarly

situated, by and through her attorneys Hang & Associates, PLLC, hereby file this complaint against

the Defendants Healthy & Beauty Way Group Inc d/b/a Healthy & Beauty Way, and Xiaoyi Hong

(collectively as “Defendants”) and alleges as follows:

                                           INTRODUCTION

 1. This action is brought by Plaintiff, on behalf of herself as well as other employees similarly

     situated, against Defendants for alleged violations of the Federal Labor Standards Act,

     (“FLSA”) 29 U.S.C. § 201 et seq. and of the New Jersey State Wage and Hour Law,

     NJSA§34:11-56 etseq (“NJWHL”), arising from Defendants’ various willful and unlawful

     employment policies, patterns and/or practices.




                                                        1
Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 2 of 11 PageID: 2



2. Upon information and belief, Defendants have willfully and intentionally committed

   widespread violations of the FLSA and NJWHL by engaging in a pattern and practice of

   failing to pay its employees, including Plaintiff, overtime compensation for all hours worked

   over forty (40) each workweek.

3. Plaintiff alleges pursuant to the FLSA, that she is entitled to recover from the Defendants:

   (1) unpaid overtime wages, (2) liquidated damages, (3) prejudgment and post-judgment

   interest; and/or (4) attorneys’ fees and costs.

4. Plaintiff further alleges pursuant to New Jersey State Wage and Hour Law (“NJWHL”) that

   she is entitled to recover from the Defendants: (1) unpaid overtime compensation, (2)

   liquidated damages equal to the sum of unpaid overtime, (3) prejudgment interest. (4) post-

   judgment interest, and (5) attorney’s fees and costs.

                                JURISDICTION AND VENUE

6. This Court has original federal question jurisdiction over this controversy under 29 U.S.C.

    §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the New Jersey State Law

    claims pursuant to 28 U.S.C. § 1367(a).

7. Venue is proper in the District of New Jersey pursuant to 28 U.S.C. §§ 1391(b) and (c),

    because Defendants conduct business in this District, and the acts and omissions giving rise

    to the claims herein alleged took place in this District.

                                           PLAINTIFF

   8. Plaintiff currently resides in Queens, New York.

   9. From on or around March 8, 2013 to on or around November 2, 2018, Plaintiff was

    employed as a masseur by Defendants to work at their facial/massage spa located at 44 W

    Pleasant Ave., Maywood, NJ 07607.

                                                 2
 Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 3 of 11 PageID: 3



                                       DEFENDANTS
Corporate Defendant

 10. Defendant Healthy & Beauty Way Group Inc d/b/a Healthy & Beauty Way (hereafter

    “Corporate Defendant”) is a domestic business corporation organized under the laws of the

    State of New Jersey with a principal place of business located at 44 W Pleasant Ave.,

    Maywood, NJ 07607.

 11. Upon information and belief, the Corporate Defendant is a business engaged in interstate

    commerce that has gross sales in excess of Five Hundred Thousand Dollars ($500,000) per

    year.

 12. Upon information and belief, the Corporate Defendant purchased and handled goods moved

    in interstate commerce. For instance, Corporate Defendant had employees handled goods

    moved in interstate commerce, such as massage lotion/oil, etc.

Owner/ Operator Defendant

 13. Owner/ Operator Defendants Xiaoyi Hong (“Defendant Hong”) acted intentionally and

    maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations

    promulgated thereunder, 29 C.F.R. §791.2, NJWHL §34:11-4.1 and the regulations

    thereunder.

 14. Upon information and belief, Defendant Hong is in charge of the recruitment (hiring and

    firing) of Defendants’ employees, manages the daily operation of Corporate Defendant,

    supervises the work of Defendants’ employees, determines the rate of wages and

    compensation of Defendants’ employees, including Plaintiff, controls employees’ work

    schedules and work load, handles wage payments to employees, maintains employee records,

    and is viewed as the “Boss” by Defendants’ employees, including Plaintiff.

                                               3
Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 4 of 11 PageID: 4



15. Plaintiff has fulfilled all conditions precedent to the institution of this action and/ or

   conditions have been waived.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

   16.       Plaintiff brings this action individually and on behalf of all other and former non-

   exempt employees who have been or were employed by the Defendants at their nail salon

   locations for up to the last three (3) years, through entry of judgment in this case (the

   “Collective Action Period”) (the “Collective Action Members”). Upon information and belief,

   the Collection Action Members are so numerous the joinder of all members is impracticable.

   The identity and precise number of such persons are unknown, and the facts upon which the

   calculations of that number may be ascertained are presently within the sole control of the

   Defendants. Upon information and belief, there are more than ten (10) Collective Action

   members, who have worked for or have continued to work for the Defendants during the

   Collective Action Period, most of whom would not likely file individual suits because they

   fear retaliation, lack adequate financial resources, access to attorneys, or knowledge of their

   claims. Therefore, Plaintiffs submit that this case should be certified as a collection action

   under the FLSA, 29 U.S.C. §216(b).

   17.       Plaintiff will fairly and adequately protect the interests of the Collective Action

   Members, and have retained counsel that is experienced and competent in the field of

   employment law and class action litigation. Plaintiffs have no interests that are contrary to or

   in conflict with those members of this collective action.

   18.       This action should be certified as collective action because the prosecution of

   separate action by individual members of the collective action would risk creating either

   inconsistent or varying adjudication with respect to individual members of this class that

                                               4
 Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 5 of 11 PageID: 5



    would as a practical matter be dispositive of the interest of the other members not party to the

    adjudication, or subsequently impair or impede their ability to protect their interests.

    19.        A collective action is superior to other available methods for the fair and efficient

    adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

    inasmuch as the damages suffered by individual Collective Action Members may be

    relatively small, the expense and burden of individual litigation makes it virtually impossible

    for the members of the collective action to individually seek redress for the wrongs done to

    them. There will be no difficulty in the management of this action as collective action.

    20.        Questions of law and fact common to members of the collective action predominate

    over questions that may affect only individual members because Defendants have acted on

    grounds generally applicable to all members. Among the questions of fact common to

    Plaintiffs and other Collective Action Members are:

       a. Whether the Defendants employed Collective Action members within the meaning of

the FLSA;

       b. Whether the Defendants’ violations of the FLSA are willful as that terms is used within

the context of the FLSA; and,

       c. Whether the Defendants are liable for all damages claimed hereunder, including but not

limited to compensatory, punitive, and statutory damages, interest, costs and disbursements and

attorneys’ fees.

    21.        Plaintiff knows of no difficulty that will be encountered in the management of this

    litigation that would preclude its maintenance as a collective action.

    22.        Plaintiff and others similarly situated have been substantially damaged by

    Defendants’ unlawful conduct.

                                                 5
Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 6 of 11 PageID: 6




                                 STATEMENT OF FACTS

23. At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff her lawfully

   overtime compensation of one and one half times (1.5x) her regular rate of pay for all hours

   worked over forty (40) in a given workweek.

24. While employed by Defendants, Plaintiff was not exempt under federal and state laws

   requiring employers to pay employees overtime.

25. From on or around March 8, 2013 to on or around November 2, 2018, Plaintiff was employed

   as a masseur by Defendants to work at their facial/massage spa located at 44 W Pleasant Ave.,

   Maywood, NJ 07607 (“Business Premises”).

26. Throughout her employment with Defendants, Plaintiff worked seven (7) days a week.

27. On each of her workday, Plaintiff would take the company vehicle provided by Defendants

   to the Business Premises; then after her workday concludes Plaintiff would take the company

   vehicle back to home.

28. On each of her workday, Plaintiff took the company vehicle at around 9:30 am and arrived at

   the Business Premises before 10 am, then worked without a break from 10:00 am to 9:30 pm

   (usually until 10pm), thereafter took the company vehicle back home. Plaintiff was not

   provided with any uninterrupted meal break of at least 30 minutes. Plaintiff therefore worked

   at least 11.5 hours per day or approximately 80.5 per week throughout her employment with

   Defendants.

29. Throughout her employment with Defendants, Plaintiff was not required to punch time cards

   or otherwise record her work hours.



                                               6
Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 7 of 11 PageID: 7



30. Throughout her employment with Defendants, Plaintiff was paid on a pure commission basis.

   Plaintiff was generally paid at fifty-percent (50%) of the price charged to customers.

31. Throughout her employment with Defendants, Plaintiff was paid approximately $4,000 per

   month from her commission.

32. Throughout her employment with Defendants, Plaintiff was paid both by checks and cash,

   with the allocation of $700 in one monthly check and the rest amount in cash.

33. Upon information and knowledge, Defendant Hong failed to keep full and accurate records

   of Plaintiff’s hours and wages.

34. Throughout her employment with Defendants, Plaintiff was not compensated at least at one-

   and-one-half of the minimum wage or her calculated regular hourly rate, for all hours she

   worked above forty (40) in each workweek.



                                 STATEMENT OF CLAIMS
                                    COUNT I.
               [Violations of the Fair Labor Standards Act—
   Overtime Wage Brought on behalf of the Plaintiff and the FLSA Collective]

35. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully set

   forth herein.

36. The FLSA provides that no employer engaged in commerce shall employ a covered employee

   for a work week longer than forty (40) hours unless such employee receives compensation

   for employment in excess of forty (40) hours at a rate not less than one and one-half times the

   regular rate at which he or she is employed, or one and one-half times the minimum wage,

   whichever is greater. 29 USC §207(a).



                                                7
Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 8 of 11 PageID: 8



37. The FLSA and supporting regulations provides that, commissions (whether based on a

   percentage of total sales or of sales in excess of a specified amount, or on some other formula)

   are payments for hours worked and must be included in the regular rate. This is true regardless

   of whether the commission is the sole source of the employee's compensation or is paid in

   addition to a guaranteed salary or hourly rate, or on some other basis, and regardless of the

   method, frequency, or regularity of computing, allocating and paying the commission." 29

   C.F.R. § 778.117. The employee must then be paid extra compensation at one-half of that rate

   for each hour worked in excess of the applicable maximum hours standard. 29 C.F.R. §

   778.118.

38. The FLSA provides that any employer who violates the provisions of 29 U.S.C. §207 shall

   be liable to the employees affected in the amount of their unpaid overtime compensation, and

   in an additional equal amount as liquidated damages. 29 USC §216(b).

39. At all relevant times, Defendants had, and continue to have, a policy of practice of refusing

   to pay overtime compensation at the statutory rate of time and a half to Plaintiff and Collective

   Action Members for all hours worked in excess of forty (40) hours per workweek, which

   violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C.

   §§207(a)(1) and 215(a).

40. The FLSA and supporting regulations required employers to notify employees of

   employment law requires employers to notify employment law requirements. 29 C.F.R.

   §516.4.

41. Defendants willfully failed to notify Plaintiff and FLSA Collective of the requirements of the

   employment laws in order to facilitate their exploitation of Plaintiffs and FLSA Collectives’

   labor.

                                                8
 Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 9 of 11 PageID: 9



 42. Defendants knowingly and willfully disregarded the provisions of the FLSA as evidenced by

     their failure to compensate Plaintiff and Collective Class Members the statutory overtime rate

     of time and one half for all hours worked in excess of forty (40) per week when they knew or

     should have known such was due and that failing to do so would financially injure Plaintiffs

     and Collective Action members.

                                            COUNT II.
                           [Violation of New Jersey Labor Law—
                         Overtime Pay Brought on behalf of Plaintiff]

 43. Plaintiffs re-alleges and incorporates by reference all preceding paragraphs as though fully

     set forth herein.

 44. At all relevant times, Defendants had a policy and practice of refusing to pay the overtime

     compensation to Plaintiff at one and one half times the hourly rate the Plaintiff and the class

     are entitled to.

 45. Defendants’ failure to pay Plaintiff was not in good faith.

 46. Due to Defendants’ failing to pay Plaintiff, Plaintiff is entitled to recover from Defendants

     their full unpaid overtime pay, liquidated damages, reasonable attorneys’ fees and costs and

     disbursement of the action pursuant to NJWHL §§34:11-56a et seq.


                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, on behalf of herself, and the FLSA Collective Plaintiffs,

respectfully requests that this Court enter a judgment providing the following relief:

    a)     Authorizing Plaintiff at the earliest possible time to give notice of this collective action,

           or that the Court issue such notice, to all persons who are presently, or have up through

           the extent allowable under the statute of limitations and including the date of issuance


                                                   9
Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 10 of 11 PageID: 10



        of court-supervised notice, been employed by Defendants as non-exempt employees.

        Such notice shall inform them that the civil notice has been filed, of the nature of the

        action, of their right to join this lawsuit if they believe they were denied premium

        overtime wages;

   b)   Certification of this case as a collective action pursuant to FLSA;

   c)   Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of

        the FLSA opt-in class, apprising them of the pendency of this action, and permitting

        them to assert timely FLSA claims and state claims in this action by filing individual

        Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their

        counsel to represent the Collective Action Members;

   d)   A declaratory judgment that the practices complained of herein are unlawful under

        FLSA and NJWHL;

   e)   An injunction against Corporate Defendants, its officers, agents, successors, employees,

        representatives and any and all persons acting in concert with them as provided by law,

        from engaging in each of unlawful practices and policies set forth herein;

   f)   An award of overtime wages due under FLSA and NJWHL;

   g)   An award of liquidated damages as a result of Defendants’ knowing and willful failure

        to pay overtime compensation pursuant to 29 U.S.C. §216;

   h)   An award of liquidated damages as a result of Defendants’ willful failure to pay
        overtime compensation pursuant to the NJWHL;

   i)   An award of costs and expenses of this action together with reasonable attorneys’ and

        expert fees pursuant to 29 U.S.C. §216(b) and NJWHL;

   j)   The cost and disbursements of this action;


                                             10
Case 2:18-cv-16222-ES-MAH Document 1 Filed 11/16/18 Page 11 of 11 PageID: 11



   k)    An award of prejudgment and post-judgment fees; and

   l)    Such other and further legal and equitable relief as this Court deems necessary, just,

         and proper.


Dated: Flushing, New York


November 16, 2018



                                                  Respectfully Submitted,

                                                 HANG & ASSOCIATES, PLLC
                                               Attorneys for Plaintiff and Proposed FLSA
                                                               Collective

                                                   /s/ _ Xiaoxi Liu ___
                                                   Xiaoxi Liu, Esq.




                                             11
